         Case 1:19-cv-00247-APM Document 26 Filed 08/01/19 Page 1 of 18



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

SILVER, et al.,                           )
                                          )
      Plaintiffs,                         )
                                          )
      v.                                  )                   No. 1:19-cv-247-APM
                                          )
INTERNAL REVENUE SERVICE, et al.,         )
                                          )
      Defendants.                         )
_________________________________________ )


   REPLY IN SUPPORT OF MOTION TO DISMISS FOR LACK OF JURISDICTION

        The Court lacks jurisdiction to award Plaintiffs declaratory and injunctive relief from the

challenged regulations for two independent reasons: Plaintiffs lack standing to maintain this

action, and the Anti-Injunction Act prohibits it. Either reason is sufficient to dismiss Plaintiffs’

claims, and the Court may address them in the order it sees fit. Whether for lack of standing or

because of the Anti-Injunction Act (or both), the Court should dismiss Plaintiffs’ claims for lack

of jurisdiction.

        On the issue of standing, the Court should dismiss the Amended Complaint because it

does not contain plausible allegations of a concrete injury, causation, or redressability related to

the regulations that Plaintiffs are challenging. As in their Amended Complaint, Plaintiffs

continue in their opposition to the Motion to Dismiss to speak of alleged harm from the

regulations and the underlying statute together. They do not challenge the statute, though, and

fail to plausibly state why relief from the regulations, but not the statute, would lessen the burden

of which they complain. Indeed, suspending the regulations (and the guidance they provide)

may make it harder for Plaintiffs to determine their tax burden under the statute, thereby only

increasing Plaintiffs’ alleged troubles.



                                                  1
         Case 1:19-cv-00247-APM Document 26 Filed 08/01/19 Page 2 of 18



       As for the Anti-Injunction Act, Plaintiffs’ requested remedy — invalidation of the

regulations issued in support of section 965 — would interfere with the assessment and

collection of the transition tax that is determined under section 965. As a result, the

Anti-Injunction Act bars Plaintiffs’ claims. And no exception to the Anti-Injunction Act applies

because Congress has given Plaintiffs alternative means to challenge the regulations issued in

support of section 965.

                                           ARGUMENT

A.     This Court lacks jurisdiction because Plaintiffs lack standing to pursue their
       regulatory challenge.

       1.      Plaintiffs’ “procedural injury” claim does not relieve them from the standing
               requirements of concrete injury, causation and redressability.

       Contrary to Plaintiffs’ claim, this action is not subject to a “relaxed set of standing rules.”

Plaintiffs still must make plausible allegations that they have (a) suffered an injury in fact that is

(b) “fairly traceable” to the actions of the defendant and (c) likely to be redressed by a favorable

decision by the Court. Food & Water Watch, Inc. v. Vilsack, 808 F.3d 905, 913 (D.C. Cir.

2015); see also Coalition for Mercury-Free Drugs v. Sibelius, 671 F.3d 1275, 1279 (D.C. Cir.

2012). After all, this is “the irreducible constitutional minimum of standing,” as the D.C. Circuit

recognizes, even in the Swanson decision that Plaintiffs cite to support their “relaxed standard.”

See Swanson Grp. Mfg., LLC v. Jewell, 790 F.3d 235, 239-240 (D.C. Cir. 2015).

       Both parties agree that a plaintiff presenting a procedural injury claim, in order to

establish standing, need not “show that proper procedures would have caused the agency to take

a different substantive action.” See also Renal Physicians Ass’n v. U.S. Dept. of Health and

Human Services, 489 F.3d 1267, 1279 (D.C. Cir. 2007). And in this way —and only this way—

a procedural injury plaintiff need not meet the otherwise “normal standards for redressability and

immediacy.” See Swanson, 790 F.3d at 240, 244. But in no way are the standards so relaxed


                                                   2
         Case 1:19-cv-00247-APM Document 26 Filed 08/01/19 Page 3 of 18



that plaintiffs asserting a procedural injury are also freed from the obligation to allege a concrete

and particularized injury that will likely, as opposed to speculatively, be redressed by a favorable

court decision. In addition to Swanson, most of the other cases on standing that Plaintiffs cite,

including those which involve only allegations of “procedural injury,” expressly affirm this

bedrock requirement, too. See, e.g., West v. Lynch, 845 F.3d 1228, 1235 (D.C. Cir. 2017);

Carpenters Indus. Council v. Zinke, 854 F.3d 1, 5 (D.C. Cir. 2017); Defenders of Wildlife v.

Peciasepe, 714 F.3d 1317, 1323 (D.C. Cir. 2005); City of Waukesha v. EPA, 320 F.3d 228, 234

(D.C. Cir. 2003); Am. Farm Bureau Fed'n v. U.S. E.P.A., 792 F.3d 281, 293 (3d Cir. 2015).

        Plaintiffs’ procedural injury claim runs aground on this bedrock requirement. They fail

to allege a cognizable injury and, what is more, fail to plausibly explain how granting relief from

the regulations, but not from the statute, would “likely redress” the alleged burden of the

transition tax.

        2.        The costs of understanding and calculating their tax burden do not give
                  Plaintiffs standing.

        By Plaintiffs’ own calculations, they do not owe any transition tax. Instead, they

complain about the “calculation costs” involved in understanding the new law and preparing

their tax returns in light of it. However, the costs of calculating their tax liability under the new

transition tax law (and associated regulations) is not a concrete and particularized injury that

gives Plaintiffs standing. The cases that Plaintiffs cite regarding economic harms and

compliance costs (Doc. 23 at 13) do not stand for the proposition that incurred calculation costs

— that is, those costs associated with understanding the law and determining if and how it

applies — are themselves an injury that gives rise to standing to challenge the law. In

Carpenters Indus. Council v. Zinke, 854 F.3d 1 (D.C. Cir. 2017), lumber companies claimed an

economic injury from a decrease in timber supply, caused by an agency designation of critical



                                                  3
         Case 1:19-cv-00247-APM Document 26 Filed 08/01/19 Page 4 of 18



habitat under the Endangered Species Act. In Tozzi v. U.S. Dep’t of Health & Human Servs.,

271 F.3d 301 (D.C. Cir. 2001), a manufacturer of PVC medical products alleged an economic

harm when it challenged an agency upgrade of a chemical, which PVC emits when incinerated,

to a category of known carcinogens. And in Am. Farm Bureau Fed’n v. EPA, 792 F.3d 281 (3d

Cir. 2015), farming trade associations challenged water pollution regulations expected to impose

costly requirements on members of the trade associations. In none of those cases did the alleged

economic harm stem from costs incurred just to understand or determine how to comply with the

challenged regulations.

       At bottom, Plaintiffs allege that they have suffered an Article III injury because a federal

tax law and its related regulations are difficult to understand and require paying for professional

tax services.1 Allowing Plaintiffs to proceed on such a broad proposition would give nearly

anyone the ability to challenge nearly any tax law in court, without following the refund or

deficiency procedures established by Congress for this purpose. Any person (whether an

individual or other legal entity) that is potentially subject to U.S. tax will inevitably have to

spend time familiarizing itself with the requirements of federal tax law. If merely spending

money to determine one’s obligations under a law were sufficient to confer standing, Article III’s

requirement of concrete injury would have little meaning. As the D.C. Circuit has held, “just as

an individual lacks standing to assert generalized grievances about the conduct of Government,

so an organization’s abstract concern with a subject that could be affected by an adjudication

does not substitute for the concrete injury required by Art. III.” Spann v. Colonial Vill., Inc.,


1
 Plaintiffs’ need to hire tax professionals in this arena is speculative, given that Plaintiffs profess
to specialize in “providing U.S. tax advice to Americans residing outside the United States.”
(Doc. 23-2 ¶ 2.)




                                                   4
         Case 1:19-cv-00247-APM Document 26 Filed 08/01/19 Page 5 of 18



899 F.2d 24, 27 (D.C. Cir. 1990) (internal citations and quotations omitted). Here, Plaintiffs

allege that they have and will continue to incur costs to determine the application of a law that

they say is difficult to understand. Such a broad allegation is similar to the type of “general

grievance” with the law that is insufficient to support standing.

        3.      Plaintiffs fail to allege harms that stem from the regulations they challenge, as
                opposed to the statutes that underlie those regulations.

        Even if the cost involved in understanding and calculating an entity’s transition tax

liability is a “concrete, particularized harm” that supports standing, Plaintiffs still fail in their

response to identify any aspect of the regulations that harms them independently of the statute,

section 965. In other words, even as to the burden of “understanding” the law, Plaintiffs make

no distinction between the alleged harm from the regulations as opposed to the underlying statute

(which they do not challenge).

        Plaintiffs never suggest that the statute would be easier to understand absent the

regulations, or that they would not have hired tax professionals to determine their liabilities

under section 965, absent the regulations. Rather, as in their Amended Complaint, Plaintiffs

continue to speak of the difficulty of complying with the statute and the regulations, together.

For example, in his declaration submitted in response to the Motion to Dismiss, Plaintiff Monte

Silver repeatedly refers to the harms he allegedly faces from “the Transition tax and the

Proposed Regulations” and from “the statute and regulations.” (See Silver Decl., Doc. 23-2,

¶¶ 13, 14, 15, 18, 20.)2 And though Plaintiffs’ opposition brief sometimes refers generally to the




2
 Those proposed regulations have since become final, and Silver is challenging the regulations
as finalized.




                                                    5
         Case 1:19-cv-00247-APM Document 26 Filed 08/01/19 Page 6 of 18



“problems that the Proposed Regulations posed” (Dismiss Opp., Doc. 23, at 83), nowhere do

Plaintiffs explain what harms arise from the allegedly improper regulations rather than the

statute. Plaintiffs’ passing observation that the regulations contain more words than the statute

(Doc. 23 at 11) hardly meets their burden of establishing that their compliance burden is “likely

to be redressed” by suspending enforcement of regulations, while (in Silver’s words) the

“overwhelming burden” and “countless hardships” stemming from the “complexity” of the

statute remain. See Silver Decl. at ¶¶ 13, 18 and 20.

       After wading through Plaintiffs’ general complaints that the statute and regulations are

too complicated, it is clear that Plaintiffs’ real quarrel is with section 965. See id. Throughout

the comments that Plaintiffs submitted to the IRS in response to the proposed rules,4 Plaintiffs

refer repeatedly to “the problem” as they see it: the imposition of the transition tax itself. For

example, Plaintiffs speak of “the draconian 965/951A/962 taxes” (Doc. 24-2 at 3), the small

businesses that are allegedly “devastated by the Repatriation . . . taxes” (Doc. 24-2 at 3), and the

Americans abroad who are “impacted by the Transition tax” (Doc. 24-2 at 7). Perhaps most

tellingly, Plaintiffs complain of the financial burden of paying the tax. (Doc. 24-2 at 16 ¶¶ g-i.)

       And Plaintiffs’ own documents underscore that what they really want is complete relief

from the statute, notwithstanding their rhetoric about problems with the regulations. Plaintiffs’

own “specific simple proposals” “to resolve the problem” (Doc. 23 at 8.) confirms that, for

Plaintiffs, “the problem,” is being subject section 965 in the first place. While, Plaintiffs’


3
 Citations to page numbers in filed documents refer to the page numbers assigned by the ECF
system in the upper right-hand corner of each page.
4
 Plaintiffs’ comments to the proposed rules are attached to Plaintiffs’ opposition brief as
Exhibit D, which appears at Doc. 24-2 at 1-17.




                                                  6
         Case 1:19-cv-00247-APM Document 26 Filed 08/01/19 Page 7 of 18



opposition brief avoids disclosing this, Plaintiffs’ communications with Governmental officials

make it clear: their proposed modification to “the regulations” was simply the request to be

exempt from the section 965 transition tax. (Ex. 1, e-mail dated March 3, 2018, at 1.)

        Plaintiffs want to be free of section 965, but they do not challenge it. Nor could they do

so under the APA and the Regulatory Flexibility Act. The APA provides review of agency

action, which generally does not include action by Congress. 5 U.S.C. § 701(b)(1)(A). And the

Regulatory Flexibility Act, as noted above, applies when agencies are engaged in rulemaking.5

5 U.S.C. § 603(a). Neither of those provisions offers judicial review of statutes sought by the

Plaintiffs in this case.




5
 Although Plaintiffs now claim an additional procedural injury, this one under the Paperwork
Reduction Act (Doc. 23 at 7), this Court does not have jurisdiction to review any alleged
violations of that Act. The Paperwork Reduction Act (“PRA”) addresses various procedures that
an agency must meet when it proposes to “conduct or sponsor the collection of information.”
See 44 U.S.C. § 3507(a). But the Act also mandates that “[t]he decision by the Director to
approve or not act upon a collection of information contained in an agency rule shall not be
subject to judicial review.” Id. § 3507(d)(6). As a result, courts do not have jurisdiction to hear
standalone challenges to agency action based on the PRA. See Alegent Health-Immanuel Med.
Ctr. v. Sebelius, 34 F. Supp. 3d 160, 170 (D.D.C. 2014) (noting that the Paperwork Reduction
Act “does not create a private cause of action”). Plaintiffs themselves acknowledge that the PRA
does not give them an avenue to judicial review of the regulations here. (Doc. 23 at 7 n.4.)

Indeed, when Plaintiffs amended their complaint, they no longer alleged that their action arose
under the PRA, in addition to the Administrative Procedure Act and the Regulatory Flexibility
Act. (Compare Doc. 1 ¶ 1 with Doc. 5 ¶ 1.) Yet Plaintiffs still ask the Court to order Defendants
to correct alleged violations of the PRA. Plaintiffs are wrong when they suggest (Doc. 23 at 7
n.6) that the Administrative Procedure Act (“APA”) provides a vehicle for review of PRA
procedures. Judicial review under the APA is not available when another statute, such as the
PRA, precludes judicial review. See 5 U.S.C. § 701(a)(1); Tozzi v. EPA, 148 F. Supp. 2d 35, 48
(D.D.C. 2001) (finding that “no amount of statutory parsing or backdoor foray invoking the
private suit provision of the APA can overcome such statutory clarity and command” as found in
the PRA’s bar to judicial review).




                                                 7
         Case 1:19-cv-00247-APM Document 26 Filed 08/01/19 Page 8 of 18



       So, unable to challenge the statute itself, Plaintiffs try to mask their request for a

statutory-exemption as a “simple specific proposal” for modifying the proposed regulations, and

one that Treasury failed to adequately consider.6 But this rhetorical trick cannot establish

standing.

       Granted, the Regulatory Flexibility Act provides that an agency’s initial regulatory

flexibility analysis must consider alternatives to the proposed rule, including “an exemption from

coverage of the rule, or any part thereof, for . . . small entities.” See 5 U.S.C. § 603(c)(4).

Nonetheless, the authority to grant “an exemption from coverage of the rule” does not allow the

agency to altogether excuse a taxpayer from the statute.7

       Standing requires plausible allegations of concrete injury, causation, and the likelihood of

redress. And where Plaintiffs object to a (so-called) injury with no prospect of redress, because


6
  Although Plaintiffs’ formal comments in response to the notice of proposed rulemaking are not
entirely clear on this point, other communications with Treasury and IRS officials show that the
change to the proposed regulations that Plaintiffs sought was, at bottom, to be exempt from the
transition tax under section 965. (See Doc. 24-2 at 19-20; Ex. 1).
7
  After all, any alternative to the proposed rule still must “accomplish the stated objectives of
applicable statutes,” 5 U.S.C. § 603(c), and Section 965 provides no authority to the IRS to grant
regulatory exemptions from the liability imposed under that section. Thus, Plaintiffs’ requested
exemption for individuals runs counter to the statute.

Legislative history confirms this. As the preamble to the final regulations notes, “[t]he statute
applies to increase the subpart F income of all DFICs, with no exception to the extent that a
DFIC has one or more United States shareholders that are individuals.” TD 9846, Regulations
Regarding the Transition Tax Under Section 965 and Related Provisions, 84 Fed. Reg. 1838,
1867 (Feb. 5, 2019) (citing 26 U.S.C. § 965(a)) (emphasis added). “Further, the legislative
history expressly provides that all United States shareholders, including individuals, are subject
to section 965.” Id. (emphases added). The preamble also cites H.R. Rep. No. 115–446, at 606
(2017), which provides, “[i]n contrast to the participation exemption deduction [in section 245A]
available only to domestic corporations that are U.S. shareholders under subpart F, the transition
rule applies to all U.S. shareholders.” (Emphasis added).




                                                  8
         Case 1:19-cv-00247-APM Document 26 Filed 08/01/19 Page 9 of 18



it results from a statute that they do not challenge, Plaintiffs cannot conceal this fundamental

problem of standing by harping instead on regulatory procedure.

       Indeed, far from likely redressing their alleged burden, Plaintiffs’ requested relief —

invalidation of the regulations — would likely exacerbate Plaintiffs’ (claimed) difficulty in

complying with the statute. After all, even if the regulations are struck, Plaintiffs remain subject

to the transition tax and would have to determine their obligations under section 965. As

discussed in support of the Motion to Dismiss (Dismiss Mem., Doc. 21-1, at 4-6), the regulations

clarify how to calculate various amounts used in determining a taxpayer’s tax liability under

section 965 and provide rules regarding the taxpayer-favorable elections in section 965(h), (i),

(m), and (n). As noted above, Plaintiffs never suggest that the statute would be easier to

understand absent the regulations, or that they would not have hired tax professionals to

determine their liabilities under section 965, absent the regulations. And without the guidance

provided by the regulations, it stands to reason that complying with section 965 would only

become more difficult.

B.     This Court also lacks jurisdiction because the Anti-Injunction Act and the tax
       exception to the Declaratory Judgment Act bar this suit.

       In this case, the challenge to the regulations, if successful, would result in direct

interference with the assessment and the collection of tax. As previously noted, the regulations

at issue clarify how to calculate various amounts used in determining a taxpayer’s tax liability

under section 965. They also establish the manner for making various elections under

section 965, which impact the timing and/or method of calculating and/or paying the tax.

Plaintiffs’ request that the Court remand the regulation and stay its enforcement is a request for

pre-enforcement judicial interference with the assessment and collection of taxes. Plaintiffs’




                                                  9
        Case 1:19-cv-00247-APM Document 26 Filed 08/01/19 Page 10 of 18



arguments notwithstanding, that is precisely the type of relief that the Anti-Injunction Act and

the tax exception to the Declaratory Judgment Act forbid.8

       1.      The AIA applies without exception because Plaintiffs have alternative means to
               bring their regulatory challenges.

       As the D.C. Circuit has explained, when a complaint, such as the Amended Complaint

here, seeks to invalidate a tax-related regulation, “the Anti–Injunction Act ordinarily applies

because the suit, if successful, would invalidate the regulation and thereby directly prevent

collection of the tax.” Florida Bankers Ass’n v. U.S. Dep’t of Treasury, 799 F.3d 1065, 1067

(D.C. Cir. 2015). Plaintiffs’ attempt to distinguish Florida Bankers is unavailing. Plaintiffs

allege without further explanation that their “ability to posture the issues in this case in the form

of a deficiency or refund proceeding is far more speculative.” (Doc. 23 at 17.) Yet there is no

speculation that parties who have grounds to challenge tax regulations may do so in refund suits

or in Tax Court deficiency proceedings. See SIH Partners LLLP v. Comm’r of Internal Revenue,

923 F.3d 296, 301 (3d Cir. 2019) (reviewing Tax Court case in which the plaintiffs challenged

long-standing regulations promulgated under section 956); Altera Corp. & Subsidiaries v.

Comm’r of Internal Revenue, No. 16-70496, 2019 WL 2400999, at *8 (9th Cir. June 7, 2019)

(reviewing Tax Court case in which the plaintiffs challenged amendments to the cost-sharing

regulations promulgated under section 482).




8
 Those Acts are similar in operation, and if the Anti-Injunction Act bars relief, declaratory relief
under the Declaratory Judgment Act also is unavailable. See Florida Bankers Ass’n v. U.S.
Dep’t of Treasury, 799 F.3d 1065, 1067 (D.C. Cir. 2015); Cohen v. United States, 650 F.3d 717,
727-31 (D.C. Cir. 2011) (en banc). For ease of reference, Defendants will refer to the
Anti-Injunction Act to encompass both Acts.




                                                  10
        Case 1:19-cv-00247-APM Document 26 Filed 08/01/19 Page 11 of 18



       Plaintiffs never challenge that proposition. Instead, it appears that Plaintiffs ground their

assertion about the “speculative” nature of their ability to find relief through those other legal

remedies on the fact that they do not currently owe a transition tax. Plaintiffs allege that they

have prepared and filed their 2017 tax returns and determined that – so far – Plaintiffs do not

owe a transition tax liability under section 965. (Doc. 23 at 9.) Plaintiffs’ ability to challenge

the regulations at issue through other legal remedies is no more speculative than it was in Florida

Bankers. In Florida Bankers, two banking associations brought a pre-enforcement challenge to

an IRS regulation that imposes a “penalty” on U.S. banks that fail to report interest paid to

foreign account-holders. Florida Bankers, 799 F.3d at 1067. The D.C. Circuit found that the

Anti-Injunction Act barred the suit because the “penalty” was treated as a tax under the Internal

Revenue Code, and the pre-enforcement challenge to the regulation thus would restrain the

assessment and collection of the tax paid if a bank failed to comply with the reporting

requirement. Id. Like the Plaintiffs here, the plaintiffs in Florida Bankers did not yet owe the

liability at issue. Indeed, the Florida Bankers plaintiffs never would owe the penalty at issue in

that case, so long as they complied with the reporting requirements they wished to challenge.

That did not prevent the D.C. Circuit from concluding that the Anti-Injunction Act applied to bar

the banking associations’ pre-enforcement regulatory challenge.

       Similarly, Plaintiffs’ invocation of the narrow exception to the Anti-Injunction Act

embodied in South Carolina v. Regan, 465 U.S. 367 (1984), does not advance their argument. In

that case, the Supreme Court created a limited exception to the Anti-Injunction Act when the

plaintiff, the state of South Carolina, lacked any other means of litigating its claims. See South

Carolina, 465 U.S. at 379-80. That was because South Carolina was not itself subject to the tax

and thus never had the ability to challenge the statute through a refund suit or any other means.




                                                 11
         Case 1:19-cv-00247-APM Document 26 Filed 08/01/19 Page 12 of 18



Id. But that is not the situation in Plaintiffs’ case. Plaintiffs admittedly are subject to the

requirements of section 965 – they just apparently happen not to owe any transition tax yet. In

South Carolina, the Supreme Court found that “the [Anti-Injunction] Act was intended to apply

only when Congress has provided an alternative avenue for an aggrieved party to litigate its

claims on its own behalf.” Id. at 381. Because Congress has given Plaintiffs alternatives in the

form of a refund suit (or a Tax Court petition if the IRS asserts a deficiency), the Anti-Injunction

Act applies to bar their present suit.

         Plaintiffs’ reliance on Cohen v. United States, 650 F.3d 717 (D.C. Cir. 2011) (en banc), is

equally unavailing. In Cohen, the IRS had assessed and collected an excise tax on long-distance

telephone service. Cohen, 650 F.3d at 719-20. After several courts found that the tax was

illegal, the IRS issued a notice indicating that it would: (a) no longer collect the tax; and (b) give

a refund to anyone who requested it through a particular procedure. Id. at 720-21. A group of

long-distance telephone customers brought suit under the APA, challenging the refund procedure

described in the notice. Id. at 721. Because the excise tax at issue had already been collected

and would not be collected again in the future, the D.C. Circuit concluded that the plaintiffs’ suit

did not interfere with the IRS’s ability to collect and assess taxes. Id. at 725 (“This suit does not

seek to restrain the assessment and collection of any tax. The IRS previously assessed and

collected the excise tax at issue.”). Thus, the suit was not barred by the Anti-Injunction Act. Id.

at 731. The facts of Cohen are clearly distinguishable from the facts of the present case, where,

as Plaintiffs admit, the IRS has not yet assessed or collected the section 965 transition tax at

issue.

         The outcome in Z Street v. Koskinen, 791 F.3d 24 (D.C. Cir. 2015), also does not aid

Plaintiffs. The plaintiff in Z Street, a group seeking tax-exempt status, alleged that the IRS had




                                                  12
        Case 1:19-cv-00247-APM Document 26 Filed 08/01/19 Page 13 of 18



unconstitutionally delayed consideration of its application because of its viewpoints. Z Street,

791 F.3d at 31. Because the plaintiff only challenged the allegedly unconstitutional delay, the

D.C. Circuit found that various statutory remedies, including refund suits and suits under Internal

Revenue Code section 7428 for a determination of tax-exempt status, provided no remedy for the

challenged delay. “Were it otherwise, the IRS would be free for at least 270 days – the period of

time taxpayers must wait to invoke section 7428 – to process exemption applications pursuant to

different standards and at different rates depending upon the viewpoint of the applicants – a

blatant violation of the First Amendment.” Id. at 32. Z Street is readily distinguishable from

Plaintiffs’ situation because Plaintiffs may seek the relief they want – relief from the challenged

regulations – through the alternative remedies available to Plaintiffs and Plaintiffs have not

alleged any type of viewpoint or other discrimination in the processing of their tax returns. As

discussed above, refund suits and Tax Court deficiency proceedings are appropriate vehicles to

seek and, if warranted, to obtain relief from tax regulations. See SIH Partners, 923 F.3d at 301;

Altera Corp., 2019 WL 2400999, at *8.

       The more recent Florida Bankers decision cited above provides a better guide for the

application of the Anti-Injunction Act in Plaintiffs’ situation. Plaintiffs cannot escape the

mandate of the Anti-Injunction Act when they have an available remedy, even though they must

wait until they owe a transition tax under section 965 to challenge the regulations. Indeed, the

point of the Anti-Injunction Act is to defer such actions until they may be presented in a refund

suit or deficiency proceeding. See Bob Jones Univ. v. Simon, 416 U.S. 725, 736-37 (1974)

(finding that the principal purpose of the Anti-Injunction Act is “the protection of the

Government’s need to assess and collect taxes as expeditiously as possible with a minimum of

preenforcement judicial interference, ‘and to require that the legal right to the disputed sums be




                                                 13
        Case 1:19-cv-00247-APM Document 26 Filed 08/01/19 Page 14 of 18



determined in a suit for refund.’”) (quoting Enochs v. Williams Packing & Navigation Co.,

370 U.S. 1, 7 (1962)). If Plaintiffs wish to argue that the Treasury Department abused its

discretion by implementing regulations that did not exempt Plaintiffs from the transition tax

under section 965, they can pursue that challenge in a refund suit or a deficiency proceeding in

Tax Court, once section 965 is applied to them. And, as discussed next, the fact that Plaintiffs

also raise procedural challenges under the Regulatory Flexibility Act does not interfere with the

application of the Anti-Injunction Act.

       2.      The Regulatory Flexibility Act in no way interferes with the application of the
               Anti-Injunction Act.

       The judicial review provisions in the Regulatory Flexibility Act do not override the

Anti-Injunction Act’s restrictions on injunctive relief, even assuming that other jurisdictional

bars do not exist.9 While the Regulatory Flexibility Act makes certain action reviewable, it

expressly defers to other statutory schemes to determine the form and manner of review. The

Regulatory Flexibility Act provides that judicial review of an agency’s alleged violation of that

Act shall be “in accordance with chapter 7.” 5 U.S.C. § 611(a)(1). “Chapter 7” refers to

5 U.S.C. §§ 701-706, which are portions of the APA. The APA’s waiver of sovereign immunity

expressly provides that it is limited by restrictions imposed by other statutes. 5 U.S.C.


9
  As noted in the Motion to Dismiss (Doc. 21-1 at 10 n.10), judicial review under the RFA is
limited to claims brought by “small entities,” 5 U.S.C. § 611(a)(1). The RFA defines “small
entities” as having the same meaning as “small business,” “small organization,” and “small
governmental jurisdiction.” Id. § 601(6). Each of those phrases is defined in the RFA, and none
of them include individuals, like Plaintiff Monte Silver. See id. § 601(3), (4), (5). In their
opposition to the Motion to Dismiss, Plaintiffs do not dispute that conclusion. But it is unclear
whether Plaintiff Monte Silver, Ltd. has standing to challenge under the RFA. Because both
Plaintiffs otherwise lack standing and the suit is barred by Anti-Injunction Act, we are not
addressing that issue at this time, but do not waive it should the Court deny this motion to
dismiss.




                                                 14
        Case 1:19-cv-00247-APM Document 26 Filed 08/01/19 Page 15 of 18



§§ 702(1)-(2) (“Nothing herein . . . affects other limitations on judicial review” or “confers

authority to grant relief if any other statute that grants consent to suit expressly or impliedly

forbids the relief which is sought”). The D.C. Circuit has held that the restrictions of the Anti-

Injunction Act limit the APA’s waiver of sovereign immunity. Cohen, 650 F.3d at 724, 731

(citing H.R. Rep. No. 94-1656 at 12 (1976)); We the People Found., Inc. v. United States,

485 F.3d 140, 143 (D.C. Cir. 2007). The usual statutory scheme for judicial review of taxpayer

challenges to IRS regulations applies to challenges based on the Regulatory Flexibility Act. In

that vein, it is worth noting that Florida Bankers included a claim under the Regulatory

Flexibility Act. Florida Bankers, 799 F.3d at 1065.

       3.      The decision in Direct Marketing does not narrow the scope of the Anti-
               Injunction Act.

       The Supreme Court’s decision in Direct Marketing Ass’n v. Brohl, 135 S. Ct. 1124

(2015), does not narrow the application of the Anti-Injunction Act, as Plaintiffs suggest (Doc. 23

at 18-19). In Direct Marketing, the Court considered the Tax Injunction Act (“TIA”), 28 U.S.C.

§ 1341, which restricts federal courts’ ability to “enjoin, suspend or restrain the assessment, levy

or collection of any tax under State law . . . .” It held that the TIA did not bar federal court

consideration of a suit seeking to ban enforcement of Colorado’s “penalty” on noncollecting out-

of-state retailers who did not follow notice-and-reporting requirements for sales to Colorado

residents – requirements designed to help Colorado collect use taxes from its residents. The

Court found that the TIA’s grouping of “restrain” with “enjoin” and “suspend” supported giving

“restrain” a narrow, secondary meaning (equivalent to “enjoin”) rather than its primary meaning

of “to hold back” or “inhibit.” Direct Marketing, 135 S. Ct. at 1132. Applying that narrow

meaning, the Court concluded the TIA only prohibits enjoining actual acts of assessment, levy,

or collection, and did not bar enjoining the penalty at issue. The TIA’s tripartite grouping of the



                                                  15
        Case 1:19-cv-00247-APM Document 26 Filed 08/01/19 Page 16 of 18



verbs “restrain” with “enjoin” or “suspend,” which prompted the Court in Direct Marketing to

give “restrain” its narrow meaning, is not present in the Anti-Injunction Act. Rather, the

Anti-Injunction Act refers only to “restraining” which, consistent with longstanding

Anti-Injunction Act precedent, is more reasonable given its primary meaning as barring suits that

inhibit assessment or collection.

       The D.C. Circuit likewise has not viewed Direct Marketing as limiting the scope of the

Anti-Injunction contrary to longstanding precedent. Writing for the majority in Florida Bankers,

now-Justice Kavanaugh explained that the decision in Direct Marketing was inapposite because

the Colorado provisions at issue did not impose a tax or a penalty which was treated as a tax.10

Moreover, the Supreme Court in Direct Marketing did not cite, let alone repudiate or overrule,

Bob Jones or any of the many other cases holding that the Anti-Injunction Act bars suits

inhibiting assessment and collection. Direct Marketing, 135 S. Ct. at 1136 (Ginsburg, J.,

concurring) (finding that “[t]his suit does not implicate th[e] congressional objective” of

“stop[ping] litigants from using federal courts to circumvent States’ ‘pay without delay, then sue

for a refund’ regimes”); see also CIC Servs., LLC v. IRS, 925 F.3d 247, 256 (6th Cir. 2019)

(adopting Florida Bankers’ distinction of Direct Marketing) (petition for rehearing en banc

pending); Alabama v. North Carolina, 560 U.S. 330, 335-36 (2010) (declining to find a case was

implicitly overruled by subsequent decisions that did not mention that case and did not directly

address the issue it presented). Accordingly, Bob Jones and the other cases cited here and in the



 Contrary to Plaintiffs’ contention (Doc. 23 at 18 n.11), Florida Bankers does not state that the
10

Anti-Injunction Act and the TIA are “coterminous.” Florida Bankers states that the
Anti-Injunction Act and the tax exception to the Declaratory Judgment Act are “coterminous.”
Florida Bankers, 799 F.3d at 1067.




                                                16
        Case 1:19-cv-00247-APM Document 26 Filed 08/01/19 Page 17 of 18



Motion to Dismiss remain valid authority. And even after the decision in Direct Marketing, the

D.C. Circuit has noted, “we have recognized our need to engage in ‘a careful inquiry into the

remedy sought . . . and any implication the remedy may have on assessment and collection.’”

Maze v. IRS, 862 F.3d 1087, 1092 (D.C. Cir. 2017) (quoting Cohen, 650 F.3d at 724 (emphasis

added in Maze)).

        As discussed above, Plaintiffs’ regulatory challenge directly implicates the assessment

and collection of any transition tax liability Plaintiffs may have under section 965. The

regulations at issue clarify how to calculate various amounts used in determining a taxpayer’s tax

liability under Internal Revenue Code section 965. They also establish the manner for making

various elections under section 965, which impact the timing and/or method of calculating and/or

paying the tax. Plaintiffs seek to invalidate those regulations. That remedy certainly would

interfere with the determination of the transition tax, including its assessment and collection.

The Anti-Injunction Act forbids that result. As a result, Plaintiffs’ claims should be dismissed

for lack of jurisdiction.

                                          CONCLUSION

        Plaintiffs raise a great deal of smoke to try to obscure the fact that the harms they are

alleging are a direct result of the transition tax statute, and not of the regulations published in

support of it. Plaintiffs fail to identify any concrete, particularized harm that is caused by the

challenged regulations and that relief from the regulations would likely redress. As a result,

Plaintiffs lack standing to bring their claims. And the Anti-Injunction Act compels dismissal on

additional jurisdictional grounds. For either reason, or both, the Court should dismiss Plaintiffs’

claims for lack of jurisdiction.

        //




                                                  17
      Case 1:19-cv-00247-APM Document 26 Filed 08/01/19 Page 18 of 18



DATED: August 1, 2019
                                  JESSIE K. LIU
                                  United States Attorney

                                  RICHARD E. ZUCKERMAN
                                  Principal Deputy Assistant Attorney General

                                  /s/ Nishant Kumar
                                  JOSEPH A. SERGI (D.C. Bar No. 480837)
                                  Senior Litigation Counsel
                                  LAURA M. CONNER (VA Bar No. 40388)
                                  NISHANT KUMAR (D.C. Bar No. 1019053)
                                  Trial Attorneys
                                  Tax Division
                                  U.S. Department of Justice
                                  Post Office Box 227
                                  Washington, DC 20044
                                  Tel: (202) 514-2986
                                  Fax: (202) 514-6866
                                  Nishant.kumar@usdoj.gov
                                  Joseph.a.sergi@usdoj.gov
                                  Laura.m.conner@usdoj.gov




                                    18
